           Case 1:20-cv-04864-LGS Document 4 Filed 06/26/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


                Jonathan Corbett                          Case No. 20-CV-4864
                                        Plaintiff

                        v.                                MOTION FOR LEAVE TO FILE
                                                          ELECTRONICALLY WITH
Andrew M. Cuomo, in his official capacity as              INCORPORATED
    Governor of the State of New York,                    DECLARATION
                                 Defendant



        Out-of-state attorney Jonathan Corbett, appearing in this action pro se, moves the Court

for leave to file electronically and states as follows:


    1. Plaintiff is a licensed attorney admitted to the bars of, inter alia, the California Supreme

        Court, the U.S. District Court for the Central District of California, and the U.S. Court of

        Appeals for the Second and Ninth Circuits.

    2. Out-of-state attorneys appearing pro se, rather than pro hac vice, are not automatically

        granted ECF filing privileges in this district, and Plaintiff is exempt from ECF filing

        absent the granting of this motion.

    3. Plaintiff possesses all required technical equipment to utilize the ECF system.

    4. Plaintiff possesses all required technical expertise to utilize the ECF system, and has

        undergone ECF training in the Southern District of Florida approximately 10 years ago.

    5. Plaintiff has previously been granted leave to file electronically by several U.S. District

        Courts, including this one, and has successfully filed documents with no issues. See

        Corbett. v. City of New York, 18-CV-7022 (S.D.N.Y., 2018).

    6. Plaintiff has reviewed this Court’s policies regarding electronic filing and agrees to

        comply with them.
         Case 1:20-cv-04864-LGS Document 4 Filed 06/26/20 Page 2 of 3



   7. Plaintiff has reviewed the Federal Rules of Civil Procedure, Local Rules, and relevant

      Individual Rules and Practices, and Plaintiff, having filed no less than nine cases in

      United States District Court, understands and is familiar with their requirements.

   8. Plaintiff understands that should counsel appear on his behalf, this leave is automatically

      rescinded.

   9. Based on the above, it is in the interest of all parties and this Court that the Plaintiff be

      granted leave to file electronically via the ECF system.




Dated: New York, NY                                  Respectfully submitted,

      June 25th, 2020
                                                     _________________/s/_________________
                                                     Jonathan Corbett, Esq.
                                                     Plaintiff (attorney proceeding pro se)
                                                     CA Bar #325608
                                                     958 N. Western Ave. #765
                                                     Hollywood, CA 90029
                                                     E-mail: jon@corbettrights.com
                                                     Phone: (310) 684-3870
                                                     FAX: (310) 684-3870
          Case 1:20-cv-04864-LGS Document 4 Filed 06/26/20 Page 3 of 3



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


               Jonathan Corbett                            Case No. 20-CV-4864
                                         Plaintiff

                         v.                                MOTION FOR LEAVE TO FILE
                                                           ELECTRONICALLY WITH
Andrew M. Cuomo, in his official capacity as               INCORPORATED
    Governor of the State of New York,                     DECLARATION
                                 Defendant



       I, Jonathan Corbett, declare under penalty of perjury that on June 25th, 2020, I have
served a copy of the Plaintiff’s Motion for Leave to File Electronically upon Defendant Andrew
M. Cuomo, by inserting a copy of the same into a USPS Priority Mail Express envelope,
postage-paid, addressed to:


                                    Office of the Attorney General
                              Managing Attorney’s Office/Personal Service
                                            28 Liberty St.
                                        New York, NY 10005


…and depositing the envelope into a USPS mailbox.



Dated: New York, NY                                    Respectfully submitted,

       June 25th, 2020
                                                       _________________/s/_________________
                                                       Jonathan Corbett, Esq.
                                                       Plaintiff (attorney proceeding pro se)
                                                       CA Bar #325608
                                                       958 N. Western Ave. #765
                                                       Hollywood, CA 90029
                                                       E-mail: jon@corbettrights.com
                                                       Phone: (310) 684-3870
                                                       FAX: (310) 684-3870
